Exhibit 10.1

Execution Copy

Allied Capital Corporation

Second Omnibus Amendment to the Note Agreements

Dated as of December 30, 2008

Re:

Note Agreement dated as of May 14, 2003
$147,000,000 6.05% Senior Notes, Series B, due May 14, 2010
and
Note Agreement dated as of November 15, 2004
$252,500,000 5.53% Senior Notes, Series A, due November 15, 2009
$72,500,000 5.99% Senior Notes, Series B, due November 15, 2011
and
Note Agreement dated as of October 13, 2005
$261,000,000 6.15% Senior Notes, Series A, due October 13, 2010
$89,000,000 6.34% Senior Notes, Series B, due October 13, 2012
and
Note Agreement dated as of June 20, 2008
$140,500,000 7.82% Senior Notes, Series 2008-A, due June 20, 2013
$52,500,000 8.14% Senior Notes, Series 2008-B, due June 20, 2015

1

Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006

Second Omnibus Amendment to the Note Agreements

Dated as of December 30, 2008

Re: Note Agreement dated as of May 14, 2003
$147,000,000 6.05% Senior Notes, Series B, due May 14, 2010
and
Note Agreement dated as of November 15, 2004
$252,500,000 5.53% Senior Notes, Series A, due November 15, 2009
$72,500,000 5.99% Senior Notes, Series B, due November 15, 2011
and
Note Agreement dated as of October 13, 2005
$261,000,000 6.15% Senior Notes, Series A, due October 13, 2010
$89,000,000 6.34% Senior Notes, Series B, due October 13, 2012
and
Note Agreement dated as of June 20, 2008
$140,500,000 7.82% Senior Notes, Series 2008-A, due June 20, 2013
$52,500,000 8.14% Senior Notes, Series 2008-B, due June 20, 2015

To each of the Noteholders
named in Exhibit A attached hereto which are also
signatories to this Second Omnibus Amendment
to the Note Agreements (this “Second Omnibus Amendment”).

Ladies and Gentlemen:

Reference is made to (i) the Note Agreement dated as of May 14, 2003, as amended
by that certain First Amendment to Note Agreement dated as of February 29, 2008
and that certain First Omnibus Waiver and Amendment to the Note Agreements dated
as of July 25, 2008 (as amended, the “2003 Note Agreement”) under and pursuant
to which the $147,000,000 6.05% Senior Notes, Series B, due May 14, 2010 (the
“2003 Notes”) were originally issued and sold, (ii) the Note Agreement dated as
of November 15, 2004, as amended by that certain First Amendment to Note
Agreement dated as of February 29, 2008 and that certain First Omnibus Waiver
and Amendment to the Note Agreements dated as of July 25, 2008 (as amended, the
“2004 Note Agreement”) under and pursuant to which (a) the $252,500,000 5.53%
Senior Notes, Series A, due November 15, 2009 (the “2004 Series A Notes”) and
(b) the $72,500,000 5.99% Senior Notes, Series B, due November 15, 2011 (the
“2004 Series B Notes”, and together with the 2004 Series A Notes, the “2004
Notes”) were originally issued and sold, (iii) the Note Agreement dated as of
October 13, 2005, as amended by that certain First Amendment to Note Agreement
dated as of February 29, 2008 and that certain First Omnibus Waiver and
Amendment to the Note Agreements dated as of July 25, 2008 (as amended, the
“2005 Note Agreement”) under and pursuant to which (a) the $261,000,000 6.15%
Senior Notes, Series A, due October 13, 2010 (the “2005 Series A Notes”) and
(b) the $89,000,000 6.34% Senior Notes, Series B, due October 13, 2012 (the
“2005 Series B Notes”, and together with the 2005 Series A Notes, the “2005
Notes”) were originally issued and sold, and (iv) the Note Agreement dated as of
June 20, 2008, as amended by that certain First Omnibus Waiver and Amendment to
the Note Agreements dated as of July 25, 2008 (as amended, the “2008 Note
Agreement”) under and pursuant to which (a) the $140,500,000 7.82% Senior Notes,
Series 2008-A, due June 20, 2013 (the “2008 Series A Notes”) and (b) the
$52,500,000 8.14% Senior Notes, Series 2008-B, due June 20, 2015 (the “2008
Series B Notes”, and together with the 2008 Series A Notes, the “2008 Notes”,
and together with the 2003 Notes, the 2004 Notes and the 2005 Notes, the
“Existing Notes”) were originally issued and sold, each of which are by and
among Allied Capital Corporation, a Maryland corporation (the “Company”), and
the institutional investors named therein. The current holders of the Existing
Notes are named in Exhibit A hereto and are collectively referred to as the
“Noteholders” and individually as a “Noteholder”. The 2003 Note Agreement, the
2004 Note Agreement, the 2005 Note Agreement and the 2008 Note Agreement are
collectively referred to as the “Note Agreements” and individually as a “Note
Agreement”. Terms used but not otherwise defined herein shall have the meanings
set forth in the Note Agreements.

The Company has requested certain amendments to the Note Agreements and hereby
agrees with you as follows:

Article 1.

Amendment of Notes, Increase in Interest Rate

Upon the Effective Date (as defined in Section 5.5 of this Second Omnibus
Amendment), automatically, and without further action on the part of either the
Noteholders or the Company, the rate of interest borne by each series of
Existing Notes (including the applicable default rate) shall be permanently
increased by 100 basis points per annum and each Existing Note (other than the
principal amount thereof and the payee named therein) shall be amended and
restated in its entirety to read as set forth in Exhibits B-1 through B-7
hereto, respectively (each, a “Restated Note”) (and the form of Note(s) attached
as an exhibit to each Note Agreement shall be amended to read as set forth in
Exhibits B-1 through B-7, respectively). The Restated Notes shall evidence the
same indebtedness formerly evidenced by the Existing Notes. Accrued and unpaid
interest outstanding in respect of any of the Existing Notes as of the Effective
Date shall be due and payable on the first interest payment date applicable to
each Restated Note following the Effective Date. Upon the request of any
Noteholder, the Company shall exchange such Noteholder’s Existing Note(s) for
the corresponding Restated Note(s). The term “Notes” as used herein and in each
Note Agreement, as amended by this Second Omnibus Amendment, shall include each
such Restated Note (including any notes issued in substitution therefore
pursuant to Section 9.2, in the case of the 2005 Note Agreement, and
Section 10.2, in the case of the 2003 Note Agreement, the 2004 Note Agreement
and the 2008 Note Agreement); provided, that as used in each Note Agreement the
term “Notes” shall include only such Restated Notes that are amendments and
restatements of Existing Notes issued under such Note Agreement.

In addition, from and after the Effective Date, (a) each reference to the rate
of interest (including the applicable default rate), borne by a Note in any Note
Agreement shall be amended to reflect the applicable increase to such rate of
interest, as set forth in this Article 1, and (b) Section 1.2 of each Note
Agreement and the first paragraph of each Note shall be further amended (as
reflected in Section 2.1 and Exhibits B-1 through B-7) to provide for the
payment of interest at the default rate so long as an Event of Default exists.
Notwithstanding the increase in the rate of interest borne by the Notes
resulting from the amendments set forth in this Article 1, the Make-Whole Amount
and, where applicable, the Modified Make-Whole Amount for each Note shall
continue to be calculated based on the rate of interest borne by such Note upon
its original issuance.

Article 2.

Amendment of the Note Agreements.

Section 2.1. Amendment of Section 1.2 (Applicable Interest Rate(s)). (a) The
reference in Section 1.2 of each Note Agreement to the rate of interest borne by
the applicable Notes (including, without duplication of any increase provided
for in Section 2.1(b) of this Second Omnibus Amendment, the default rate) shall
be increased by 100 basis points per annum.

(b) The last sentence of Section 1.2 of each Note Agreement shall be and is
hereby amended and restated in its entirety as follows:

Interest on the [Series 2008]1 Notes is payable semiannually on [     ]2 and
[     ]3 in each year, commencing [     ]4, until such principal sum shall have
become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and the Company shall pay on demand interest on any overdue principal
and [premium]5[Premium]6 (as provided herein) and, to the extent permitted by
applicable law, on any overdue interest, from the due date thereof (whether by
acceleration or otherwise) and, during the continuance of any other Event of
Default, on the unpaid balance thereof, at a rate of [     ]7 per annum for the
[     ]8 Notes and [     ]9 per annum for the [     ]10 Notes until paid.

Section 2.2. Amendment of Section 5.5. (Nature of Business). Section 5.5 of the
2003 Note Agreement, the 2004 Note Agreement and the 2005 Note Agreement shall
be and is hereby amended by the addition of the following sentence to the end
thereof:

The Company will maintain its status as a RIC under the Code, and as a “business
development company” under the Investment Company Act. The Company will not and
will not permit any Consolidated Subsidiary to (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) knowingly engage in any dealings or transactions with any such Person.

Section 2.3. Amendment of Section [5.6]/[5.7(a)] (Capital Maintenance). From and
after December 26, 2008, Section 5.6, in the case of the 2003 Note Agreement,
the 2004 Note Agreement and the 2005 Note Agreement, and Section 5.7(a), in the
case of the 2008 Note Agreement, shall be and is hereby amended and restated in
its entirety as follows:

[Section 5.6] / [(a)] Capital Maintenance. The Company shall at all times
maintain Consolidated Shareholders Equity in an amount not less than the greater
of (i) $1,500,000,000 and (ii) 85% of Consolidated Adjusted Debt.

Section 2.4. Amendment of Section [5.7]/[5.7(b)] (Interest Charges Coverage
Ratio). Section 5.7, in the case of the 2003 Note Agreement, the 2004 Note
Agreement and the 2005 Note Agreement, and Section 5.7(b), in the case of the
2008 Note Agreement, shall be and is hereby amended and restated in its entirety
as follows:

[Section 5.7] / [(b)] Interest Charges Coverage Ratio. The Company shall
maintain the ratio of Adjusted EBIT to Interest Expense of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of the last day
of each fiscal quarter for the period of four consecutive fiscal quarters ending
on such day, at not less than (i) 1.4 to 1.0 for the fiscal quarter ending
December 31, 2008 and each fiscal quarter thereafter to and including the fiscal
quarter ending December 31, 2009, (ii) 1.6 to 1.0 for the fiscal quarter ending
March 31, 2010 and each fiscal quarter thereafter to and including the fiscal
quarter ending December 31, 2010 and (iii) 1.7 to 1.0 for the fiscal quarter
ending March 31, 2011 and each fiscal quarter thereafter.

Section 2.5. Amendment of Section [5.8(b)]/[5.7(d)] (Priority Debt).
Section 5.8(b), in the case of the 2003 Note Agreement, the 2004 Note Agreement
and the 2005 Note Agreement, and Section 5.7(d), in the case of the 2008 Note
Agreement, shall be and is hereby amended and restated in its entirety as
follows:

[(b)] /[(d) Priority Debt.] The Company shall not at any time permit any
Priority Debt to be outstanding; other than (i) Senior Secured Obligations,
(ii) Capitalized Leases for equipment used in the ordinary course of business of
the Company and its Consolidated Subsidiaries in an aggregate principal amount
not in excess of $5,000,000, (iii) Interest Rate Swaps (which may be
collateralized) entered into in the ordinary course of business of the Company
and its Consolidated Subsidiaries, and (iv) Debt of a Consolidated Subsidiary
owing to the Company or another Consolidated Subsidiary.

Section 2.6. Amendment of Section [5.8]/[5.7] ([Limitations on Debt; Interest
Rate Swaps] / [Financial Covenants]). Section 5.8, in the case of the 2003 Note
Agreement, the 2004 Note Agreement and the 2005 Note Agreement, and Section 5.7,
in the case of the 2008 Note Agreement, shall be and is hereby amended by the
addition of the following new clause (f) to the end thereof:

(f) Ratio of Consolidated Total Adjusted Assets to Secured Debt. From and after
the Collateral Effective Date, the Company shall have (i) on the last day of
each quarterly fiscal period and (ii) at the time of incurrence of any Secured
Debt, a ratio of Consolidated Total Adjusted Assets (measured, in the case of
clause (ii), on a pro forma basis using asset values as of the most recent
fiscal quarter for which financial statements have been delivered) to Secured
Debt not less than 2.25 to 1.

Section 2.7. Amendment of Section [5.8(d)]/[5.8(a)] (Limitations on Debt;
Interest Rate Swaps] / [Subsidiary Guaranties; Interest Rate Swaps]).
Section 5.8(d), in the case of the 2003 Note Agreement, the 2004 Note Agreement
and the 2005 Note Agreement, and Section 5.8(a), in the case of the 2008 Note
Agreement, shall be and is hereby amended and restated in its entirety as
follows:

[(d)] / [(a)] Intentionally Omitted.

Section 2.8. Amendment of Section 5.9 (Limitation on Liens). (a) Section 5.9 of
each Note Agreement shall be and is hereby amended by: (i) deleting the “and” at
the end of clause (f); (ii) deleting the “.” at the end of clause (g) and
substituting “; and” in lieu thereof; and (iii) adding the following new clause
(h) to the end thereof:

(h) Liens created under, or expressly permitted by, the Collateral Documents,
including the Liens securing the Notes and the other Senior Secured Obligations,
so long as the Notes shall at all times be equally and ratably secured thereby
and the Intercreditor Agreement shall be in full force and effect.

(b) Section 5.9 of each Note Agreement shall be and is hereby further amended by
deleting the last paragraph thereof and substituting the following in lieu
thereof:

In accordance with Article 4 of the Second Omnibus Amendment, the Company has
agreed to secure the Notes and the other Senior Secured Obligations on or prior
to the Collateral Effective Date. The Company covenants and agrees to comply
with the requirements of Article 4 of the Second Omnibus Amendment (including
the obligation to secure the Notes and the other Senior Secured Obligations on
or prior to the Collateral Effective Date). In addition, from and after the
Collateral Effective Date, the Company hereby agrees as follows:

(i) Collateral Documents. The Company will, and will cause each Consolidated
Subsidiary to, (A) comply with and perform each of the terms, conditions and
covenants set forth in the Collateral Documents, and (B) cause the
representations and warranties set forth in the Collateral Documents to be true
and correct as provided in the Collateral Documents.

(ii) Additional Collateral. If at any time the Company or any Consolidated
Subsidiary shall grant to any one or more of the Collateral Agent or a holder of
any Senior Secured Obligation additional credit support (including a Subsidiary
Bank Guaranty, a Subsidiary Existing Note Guaranty or any other Guaranty) or
collateral of any kind as additional security to secure the Senior Secured
Obligations, then the Company shall, or shall cause such Consolidated Subsidiary
to, (A) grant to the Collateral Agent for the benefit of the Secured Parties the
same credit support or collateral so that the Notes shall at all times be
secured on an equal and ratable basis with the other Senior Secured Obligations,
and (B) deliver an opinion of counsel to the effect that such additional credit
support and the Collateral Documents relating to any such collateral have been
duly authorized, executed and delivered by the Company or such Consolidated
Subsidiary, as applicable, constitute the legal, valid and binding obligations
of the Company or such Consolidated Subsidiary, as applicable, are enforceable
against the Company or such Consolidated Subsidiary in accordance with the terms
thereof, and covering such other matters as the Required Holders may reasonably
request. In addition, any such credit support and new collateral shall at all
times be subject to and governed by the terms of the Intercreditor Agreement.

(iii) Additional Consolidated Subsidiaries. Within ten days after the time that
any Person becomes a Consolidated Subsidiary (other than the Pledge LLC) as a
result of the creation of such Consolidated Subsidiary, a merger or other
consolidation permitted by §5.11 of this Agreement or otherwise, (A) such
Consolidated Subsidiary shall become a party to the Security Agreement and shall
pledge a valid and perfected first priority security interest in all of its real
and personal property (other than real and personal property which constitute
Excluded Assets) whether tangible or intangible, pursuant to a joinder agreement
in form and substance satisfactory to the Required Holders, (B) 100% of such
Consolidated Subsidiary’s Equity Interests (65% in the case of any Consolidated
Subsidiary organized under the laws of any jurisdiction outside of the United
States of America) shall be pledged under the Collateral Documents, and (C) the
Holders shall receive such board resolutions, officer’s certificates, corporate
and other documents and opinions of counsel as the Required Holders shall
reasonably request in connection with the actions described in clauses (A) and
(B) above.

(iv) Additional Secured Debt. The Company and its Consolidated Subsidiaries may
incur additional Debt secured by the Collateral (the “Additional Secured Debt”);
provided, that (A) no financial covenants or events of default applicable to
such Additional Secured Debt shall be more restrictive than the financial
covenants and Events of Default set forth in §5 and §6, respectively, (B) at the
time of such incurrence of Additional Secured Debt and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
and (C) such Additional Secured Debt shall be subject to the terms of the
Intercreditor Agreement. Notwithstanding the foregoing, the Outstanding Public
Debt shall not at any time have the benefit of or be secured by the Collateral.

(v) Additional Undertakings. The Company will use commercially reasonable
efforts to obtain the consent or approval of all third parties required to
permit the Company and its Consolidated Subsidiaries to subject all of their
assets to the Lien of the Collateral Documents. In determining whether to obtain
any such consent or approval, the Company may take into account the cost or
charges imposed by third parties (on either the Company or any entity in which
the Company or a Consolidated Subsidiary has an investment) to grant any such
consent or approval. In addition, the Company shall not be obligated to obtain
consents or approvals in respect of assets which in the reasonable judgment of
the Company cannot be pledged, or as to which the consent to pledge cannot be
sought, without substantially impairing the value of the asset or the ability of
the Company or a Consolidated Subsidiary to manage the asset in the ordinary
course of its business. Without limiting the obligation of the Company set forth
above, to the extent any personal property of the Company or a Consolidated
Subsidiary cannot be pledged as Collateral on account of contractual limitations
applicable to such property but may be transferred to the Pledge LLC, such
personal property shall be transferred to the Pledge LLC. The Company shall use
commercially reasonable efforts to ensure that the documents which govern
investments made subsequent to the date of the Second Omnibus Amendment do not
restrict the ability of the Company to subject any such investment to the Lien
of the Collateral Documents; provided that, so long as it has used such efforts,
the Company will not be precluded from making an investment as to which the
governing documents contain such a restriction.

Section 2.9. Amendment of Section 5.10 (Restricted Payments). The first
paragraph of Section 5.10 of each Note Agreement shall be and is hereby amended
and restated in its entirety as follows:

Section 5.10. Restricted Payments. The Company will not except as hereinafter
provided:

(a) Declare or pay any dividends, either in cash or property, on any shares of
its capital stock of any class (except dividends or other distributions payable
solely in shares of capital stock of the Company);

(b) Directly or indirectly, or through any Subsidiary, purchase, redeem or
retire any shares of its capital stock of any class or any warrants, rights or
options to purchase or acquire any shares of its capital stock (other than in
exchange for or out of the net cash proceeds to the Company from the
substantially concurrent issue or sale of other shares of capital stock of the
Company or warrants, rights or options to purchase or acquire any shares of its
capital stock); or

(c) Make any other payment or distribution, either directly or indirectly or
through any Subsidiary, in respect of its capital stock;

(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options and all such other
payments or distributions being herein collectively called “Restricted
Payments”), if after giving effect thereto: (i) in the case of clause (a) or
(c) of this §5.10, an Event of Default described in paragraph (a) or (b) of §6.1
shall exist, and in the case of clause (b) of this §5.10, any Default or Event
of Default shall exist; (ii) in the case of clause (a) or (c) of this §5.10, as
the result of an occurrence of any Event of Default (other than that described
in paragraph (a) or (b) of §6.1) the Notes shall have been accelerated under
§6.3; or (iii) the Company would not be in compliance with the limitations of
[§5.7(c), (d), (e) or (f) or]11 §5.8. In addition to the forgoing limitations,
prior to December 31, 2010, the Company shall not (x) pay any dividend in excess
of $0.20 per share per fiscal quarter (or such greater amount as shall be
required for the Company to maintain its status as a RIC) or (y) purchase,
redeem or retire any shares of its capital stock of any class or any warrants,
rights or options to purchase or acquire any shares of its capital stock for an
aggregate consideration in excess of $60,000,000.

Section 2.10. Amendment of Section 5.11 (Mergers, Consolidations and Sales of
Assets). Section 5.11(a)(3) of each Note Agreement shall be and is hereby
amended and restated in its entirety as follows:

(3) So long as no Default or Event of Default shall exist (except to the extent
otherwise expressly set forth in the Intercreditor Agreement), the Company and
any Consolidated Subsidiary may sell, transfer or otherwise dispose of all or
any part of its Investments in the ordinary course of business (which shall not
include securitization transactions).

Section 2.11. Amendment of Section 5.12 (Repurchase of Notes). Section 5.12 of
each Note Agreement shall be and is hereby amended and restated in its entirety
as follows:

Section 5.12. Repurchase of Notes; Certain Payments. (a) Neither the Company nor
any Consolidated Subsidiary or Affiliate, directly or indirectly, may repurchase
or make any offer to repurchase any Notes unless an offer has been made to
repurchase Notes, pro rata, from all holders of the Notes at the same time and
upon the same terms. In case the Company repurchases or otherwise acquires any
Notes, such Notes shall immediately thereafter be canceled and no Notes shall be
issued in substitution therefor. Without limiting the foregoing, upon the
repurchase or other acquisition of any Notes by the Company, any Consolidated
Subsidiary or any Affiliate, such Notes shall no longer be outstanding for
purposes of any section of this Agreement [or any Supplement, in each case]12
relating to the taking by the holders of the Notes of any actions with respect
hereto [or thereto]13, including without limitation, §6.3, §6.4 and §7.1.
Notwithstanding the foregoing, if any Default or Event of Default exists under
any Existing Note Agreement, any offer to repurchase Notes pursuant to this
§5.12 shall be made pro rata to the holders of all Existing Notes.

(b) Neither the Company nor any Consolidated Subsidiary or Affiliate, directly
or indirectly, may prepay, redeem, purchase, tender or acquire any series of
Outstanding Public Debt prior to the stated maturity of such series.

(c) The Company will not exercise any right of optional prepayment providing for
prepayment with the Make-Whole Amount set forth in any Existing Note Agreement,
unless the Company shall concurrently prepay a pro rata portion of each of the
Existing Notes outstanding under each Existing Note Agreement in accordance with
the terms of such Existing Note Agreements.

Section 2.12. Amendment of Section 5.13 (Transactions with Affiliates).
Section 5.13 of the 2008 Note Agreement shall be and is hereby amended and
restated in its entirety as follows:

Section 5.13. Transactions with Affiliates. The Company will not, and will not
permit any Consolidated Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except transactions in the ordinary course
of, and pursuant to the reasonable requirements of the Company’s or such
Consolidated Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Company or such Consolidated Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate.

Section 2.13. Amendment of Section 5.15 (Reports and Right of Inspection).
(a) Section 5.15 of each Note Agreement shall be and is hereby amended by:
(i) deleting the “and” at the end of clause (g), in the case of the 2003 Note
Agreement, the 2004 Note Agreement and the 2005 Note Agreement, and clause (h),
in the case of the 2008 Note Agreement; (ii) renumbering clause “(h)” as clause
“(k)”, in the case of the 2003 Note Agreement, the 2004 Note Agreement and the
2005 Note Agreement, and clause “(i)” as clause “(l)”, in the case of the 2008
Note Agreement; and (iii) adding the following new clauses (h), (i) and
(j) immediately following clause (g), in the case of the 2003 Note Agreement,
the 2004 Note Agreement and the 2005 Note Agreement, and clauses (i), (j) and
(k) immediately following clause (h), in the case of the 2008 Note Agreement:

[(h)] / [(i)] Intercreditor Agreement. (i)  Not less than ten Business Days
prior to execution thereof, a copy of (x) each proposed amendment to the
Collateral Documents, and (y) after the Collateral Effective Date, each document
or agreement which, if executed and delivered, would become an additional
Collateral Document, (ii) promptly following execution thereof, one copy of each
of the documents referred to in the preceding clause (i), and (iii) such other
items pertaining to the Collateral as may be required in accordance with the
terms of the Collateral Documents;

[(i)] / [(j)] Bank Credit Agreement.  (i) Concurrently with the delivery to the
Banks, copies of all financial and other information and certificates (including
compliance certificates) and reports delivered to the Banks pursuant to the Bank
Credit Agreement or with respect to the Collateral, (ii) not less than five days
prior to the execution thereof, a summary of the material terms of any proposed
amendment to the Bank Credit Agreement, and (iii) promptly following execution
thereof, one copy of such amendment referred to in the preceding clause (ii);

[(j)/(k)] Collateral Report. Concurrently with the delivery of the financial
statements required to be delivered pursuant to §5.15 (a) and (b), a schedule
which lists by type and Book Value (i) all of the assets of the Company and its
Consolidated Subsidiaries, (ii) all of the assets of the Company and its
Consolidated Subsidiaries which are subject to the Lien of the Collateral
Documents, (iii) all of the assets which are owned by Pledge LLC, and (iv) all
of the assets which are neither subject to the Lien of the Collateral Documents
nor owned by the Pledge LLC; and

(b) Section 5.15 of each Note Agreement shall be and is hereby further amended
by the addition thereto of a new paragraph at the end thereof which shall read
as follows:

The Company shall at all times cause the Notes to be rated by at least one
Nationally Recognized Rating Agency; provided, that if more than one Nationally
Recognized Rating Agency rates the Company’s Debt, each such Nationally
Recognized Rating Agency shall also rate the Notes.

Section 2.14. Amendment of Section 8.1 (Definitions). Section 8.1 of each Note
Agreement shall be and is hereby amended by amending the definitions hereinafter
set forth in their entirety to read as follows:

“Bank Credit Agreement” means the Credit Agreement between the Banks and the
Company dated as of April 9, 2008, pursuant to which the Banks have extended
credit to the Company, as the same may be amended, renewed, extended, or
replaced in accordance with its terms and the terms of the Intercreditor
Agreement.

“Existing Note Agreements” means (i) the Note Agreement dated as of May 14,
2003, as amended by that certain First Amendment to Note Agreement dated as of
February 29, 2008, that certain First Omnibus Waiver and Amendment to the Note
Agreements dated as of July 25, 2008 and the Second Omnibus Amendment, pursuant
to which the Company has issued its $147,000,000 6.05% Senior Notes, Series B,
due May 14, 2010, and any renewal thereof, (ii) the Note Agreement dated as of
November 15, 2004, as amended by that certain First Amendment to Note Agreement
dated as of February 29, 2008, that certain First Omnibus Waiver and Amendment
to the Note Agreements dated as of July 25, 2008 and the Second Omnibus
Amendment, pursuant to which the Company has issued its $252,500,000 5.53%
Senior Notes, Series A, due November 15, 2009 and its $72,500,000 5.99% Senior
Notes, Series B, due November 15, 2011, and any renewal thereof, (iii) the Note
Agreement dated as of October 13, 2005, as amended by that certain First
Amendment to Note Agreement dated as of February 29, 2008, that certain First
Omnibus Waiver and Amendment to the Note Agreements dated as of July 25, 2008
and the Second Omnibus Amendment, pursuant to which the Company has issued its
$261,000,000 6.15% Senior Notes, Series A, due October 13, 2010 and its
$89,000,000 6.34% Senior Notes, Series B, due October 13, 2012, and any renewal
thereof, and (iv) the Note Agreement dated as of June 20, 2008, as amended by
that certain First Omnibus Waiver and Amendment to the Note Agreements dated as
of July 25, 2008 and the Second Omnibus Amendment, pursuant to which the Company
has issued its $140,500,000 7.82% Senior Notes, Series 2008-A, due June 20, 2013
and its $52,500,000 8.14% Senior Notes, Series 2008-B, due June 20, 2015, and
any renewal thereof (the “2008 Note Agreement”).

“Existing Notes” means the notes issued by the Company pursuant to the Existing
Note Agreements, as amended by the Second Omnibus Amendment.

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement to be executed among the Banks, the Collateral Agent and the
Noteholders and consented and agreed to by the Company and the Consolidated
Subsidiaries, the form and substance of which is acceptable to the Required
Holders, as the same may be amended, modified, restated, supplemented or
replaced from time to time in accordance with the terms thereof.

“Priority Debt” means (without duplication) (i) all Debt of the Company and its
Consolidated Subsidiaries secured by a Lien, (ii) all liabilities of the Company
and its Consolidated Subsidiaries under Interest Rate Swaps entered into for the
purpose of hedging interest rate risk with respect to Debt, if and only if such
liabilities are secured by a Lien, (iii) all unsecured Debt of Consolidated
Subsidiaries, and (iv) all unsecured liabilities of Consolidated Subsidiaries
under Interest Rate Swaps entered into for the purpose of hedging interest rate
risk with respect to Debt (excluding in each case, any Debt or liability owing
to the Company or another Consolidated Subsidiary).

“Senior Financial Officer” means the chief financial officer, chief operating
officer, chief accounting officer, treasurer or controller of the Company or any
Consolidated Subsidiary, as applicable; provided, that the term “Senior
Financial Officer”, when used in this Agreement without reference to any
particular entity, shall mean a Senior Financial Officer of the Company.

Section 2.15. Amendment of Section 8.1 (Definitions). Section 8.1 of each Note
Agreement shall be and is hereby amended by the addition thereto of the
following definitions which shall read as follows:

“Additional Secured Debt” shall have the meaning set forth in §5.9(iv).

“Additional Senior Secured Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.14

“Bank Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

“Collateral” shall have the meaning set forth in the Second Omnibus Amendment.

“Collateral Agent” means Bank of America N.A. in its capacity as collateral
agent under the Collateral Documents, together with its successors and assigns
in such capacity.

“Collateral Documents” means, collectively, any security agreement, including
without limitation the Security Agreement, any pledge agreement, any control
agreement, any mortgage or deed of trust including without limitation the
Mortgages, any assignment and endorsement of insurance, or any other agreement,
joinder, ratification, or document, together with all related financing
statements and stock powers, now or hereafter executed and delivered in
connection with this Agreement to create a Lien on any real or personal property
in favor of Collateral Agent for the benefit of the Senior Secured Obligations,
each in form and substance satisfactory to the Required Holders, as the same may
be amended, supplemented, replaced, modified and restated from time to time in
accordance with the terms of this Agreement and the Intercreditor Agreement.

“Collateral Effective Date” shall have the meaning set forth in the Second
Omnibus Amendment.

“Consolidated Adjusted Debt” means Consolidated Debt minus Guaranties (including
undrawn letter of credit obligations) included in Consolidated Debt in an amount
which does not exceed the greater of (x) the obligations from time to time
outstanding under Guaranties (including undrawn letters of credit) given to
secure payment of certain obligations of or related to Ciena Capital LLC in an
amount not in excess of $146,000,000, and (y) $50,000,000.

“Consolidated Total Adjusted Assets” means the aggregate Book Value (without
duplication) of assets of the Company and its Consolidated Subsidiaries which
(i) constitute Collateral, or (ii) which are owned by a Pledge LLC; provided
that for purposes of determining Consolidated Total Adjusted Assets, the
aggregate Book Value of assets which are owned by all Pledge LLC’s shall not
exceed 25% of Consolidated Total Adjusted Assets.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Excluded Assets” shall have the meaning set forth in the Second Omnibus
Amendment.

“Fitch” means Fitch/BCA Duff & Phelps Ltd.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deed to secure, or similar
instrument under which a Lien may be granted against real property, duly
executed by the Company or one of the Consolidated Subsidiaries covering the
Real Property, appropriately conformed to the particular requirements of each
applicable jurisdiction where such Real Property is located and in form and
substance reasonably satisfactory to the Required Holders.

“Nationally Recognized Rating Agency” means Moody’s, S&P, DBRS Limited or Fitch.

“Note Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

“Noteholders” means, collectively, each holder of an Existing Note.

“Outstanding Public Debt” means the Indenture by and between the Company and The
Bank of New York, dated as of June 16, 2006, as supplemented by (x) the First
Supplemental Indenture by and between the Company and The Bank of New York,
dated as of July 25, 2006, pursuant to which the Company has issued its
$400,000,000 6.625% Notes due July 15, 2011, (y) the Second Supplemental
Indenture by and between the Company and The Bank of New York, dated as of
December 8, 2006, pursuant to which the Company has issued its $250,000,000 6.0%
Notes due April 1, 2012, and (z) the Third Supplemental Indenture by and between
the Company and The Bank of New York, dated as of March 28, 2007, pursuant to
which the Company has issued its $230,000,000 6.875% Notes due April 15, 2047.

“Pledge LLC” means one or more Wholly-Owned Consolidated Subsidiaries, each of
which (i) has title to personal property which would constitute Collateral but
for limitations in the documents which govern such personal property, or has
title to real property (ii) has no Debt outstanding other than (x) Debt owing to
the Company, and (y) Guaranties of the Senior Secured Obligations, and (iii) has
had all of its Voting Stock and Debt owing to the Company pledged to the
Collateral Agent as Collateral.

“Real Property” means the real property owned or leased by the Company or any
Consolidated Subsidiary and located in the United States.

“Required Holders” means, at any time, the holders of not less than 51% in
aggregate principal amount of the Notes at the time outstanding.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.15

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Second Omnibus Amendment” means the Second Omnibus Amendment to the Note
Agreements dated as of December 30, 2008 among the Company and the holders of
the Existing Notes.

“Secured Debt” means, without duplication, (i) the outstanding Existing Notes,
(ii) any Additional Notes (as defined in the 2008 Note Agreement) issued
pursuant to the 2008 Note Agreement, (iii) the Debt outstanding from time to
time pursuant to the Bank Credit Agreement and (iv) any Additional Secured Debt
incurred in accordance with §5.9(iv), all of which shall be secured equally and
ratably by the Collateral pursuant to the terms of the Intercreditor Agreement,
and all of which shall be determined on a consolidated basis in accordance with
GAAP.

“Secured Party” means each holder of a Senior Secured Obligation.

“Security Agreement” means the Security Agreement to be executed by the Company
and the Consolidated Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties, the form and substance of which is acceptable to
the Required Holders, as such agreement may be amended, restated, joined,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Senior Secured Obligations” means (i) the Note Obligations, (ii) the Bank
Obligations and (iii) the Additional Senior Secured Obligations.

“UCC” shall have the meaning set forth in the Second Omnibus Amendment.

Section 2.16. Amendment of Section [9.4]/[10.4] (Expenses, Stamp Tax Indemnity).
Section 9.4, in the case of the 2005 Note Agreement, and Section 10.4, in the
case of the 2003 Note Agreement, the 2004 Note Agreement and the 2008 Note
Agreement, shall be and is hereby amended by the addition of a new paragraph
which shall read as follows:

Without limiting the foregoing, the Company agrees to pay all reasonable fees of
the Collateral Agent in connection with the preparation, execution and delivery
of the Intercreditor Agreement and the Collateral Documents and the transactions
contemplated thereby, including but not limited to reasonable attorneys fees and
to pay to the Collateral Agent from time to time all reasonable fees, and
expenses and such indemnities and other amounts as shall be required to be paid
by the Company to the Collateral Agent in accordance with the terms of the
Intercreditor Agreement and the Collateral Documents. The Company shall also pay
(i) the reasonable fees and expenses of Chapman and Cutler LLP in connection
with (A) the negotiation and review of the Collateral Documents and the
Intercreditor Agreement, including, in each case, any amendments thereto, on
behalf of the holders of the Notes and (B) any workout or restructuring relating
to the Collateral Documents and (ii) the reasonable out of pocket expenses of
the holders of the Notes incurred in the course of (A) negotiating the
Intercreditor Agreement and the Collateral Documents, including, in each case,
any amendments thereto and (B) any workout or restructuring relating to the
Collateral Documents.

Article 3.

Representations and Warranties.

The Company represents and warrants that as of the date hereof and after giving
effect hereto:

(a) The execution and delivery of this Second Omnibus Amendment by the Company
and compliance by the Company with all of the provisions of the Note Agreements,
as amended by this Second Omnibus Amendment—

(i) are within the corporate power and authority of the Company; and

(ii) will not violate any provisions of any law or any order of any court or
governmental authority or agency, and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under the articles of incorporation or bylaws of the Company or any indenture or
other agreement or instrument to which the Company is a party or by which the
Company may be bound, or (other than Liens created by the Collateral Documents)
result in the imposition of any Liens or encumbrances on any property of the
Company.

(b) The execution and delivery of this Second Omnibus Amendment and the
Collateral Documents have been duly authorized by all necessary corporate action
on the part of the Company and its Consolidated Subsidiaries, as applicable, (no
action by the stockholders of the Company or any Consolidated Subsidiary being
required by law, by the articles of incorporation or bylaws of the Company or
any Consolidated Subsidiary or otherwise, other than those actions which have
been obtained or effected); and this Second Omnibus Amendment has been duly
executed and delivered by the Company, and the Note Agreements and the Notes, in
each case as amended by this Second Omnibus Amendment, each constitute the
legal, valid and binding obligations, contracts and agreements of the Company,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

(c) Upon the effectiveness of this Second Omnibus Amendment and that certain
First Amendment to Credit Agreement, dated as of December 30, 2008 (the “Bank
Amendment ”) by and among the Banks and the Company, no Default or Event of
Default shall exist or be continuing.

(d) The Company has not paid any fee or other consideration or remuneration to
any Bank, in its capacity as such, or to any Noteholder, in its capacity as
such, in connection with the execution and delivery of the Bank Amendment or
this Second Omnibus Amendment except (i) a fee equal to 50 basis points of the
commitment amount of each Bank party to the Bank Amendment, and (ii) the fee
referenced in Section 5.5(d) of this Second Omnibus Amendment.

Article 4.

Collateral

In consideration of the execution and delivery of this Second Omnibus Amendment
and the modification of certain covenants in the Note Agreements at the request
of and for the benefit of the Company and as a material inducement to the
execution of this Second Omnibus Amendment, the Company hereby agrees to secure
on or prior to January 30, 2009 (such date as it may be extended with the
approval of Noteholders holding more than 50% in aggregate principal amount of
all Notes outstanding under all Note Agreements (collectively the “Majority
Holders”) the “Collateral Effective Date”) full and complete payment by the
Company of all amounts due with respect to the Notes and the Note Agreements. On
or prior to the Collateral Effective Date, the Company shall execute and deliver
or cause to be executed and delivered the Collateral Documents described below
covering the property and collateral described in the Collateral Documents
(which, together with any other property and collateral which may now or
hereafter secure the Notes or any part thereof, is sometimes herein called the
“Collateral”) as follows:

(a) Security Agreement — The Company will, and will cause each Consolidated
Subsidiary to, grant to the Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all of its
personal property (other than personal property which constitutes Excluded
Assets as such term is hereinafter defined), whether tangible or intangible
(including, without limitation, all cash, portfolio investments, marketable
securities, accounts, chattel paper, instruments, documents, books, records,
inventory, machinery, equipment, trademarks, patents, copyrights, other
intellectual property, payment intangibles, other general intangibles,
commercial tort claims, Equity Interests in its Consolidated Subsidiaries, other
investment property and other personal property described in the Security
Agreement, whether now owned or hereafter acquired, and all products and cash
and noncash proceeds thereof), with perfection, in the case of any instruments,
investment property or letters of credit, being effected by the Collateral Agent
or its agent or designee obtaining control of such instruments, investment
property or letters of credit, in addition to filing a Uniform Commercial Code
(“UCC”) financing statement with respect to such instruments, investment
property or letters of credit, all pursuant to the Security Agreement and the
other Collateral Documents, which shall each be in form and substance reasonably
satisfactory to the Majority Holders.

(b) Insurance — The Company will, and will cause each Consolidated Subsidiary
to, deliver to the Collateral Agent certificates of insurance and endorsements
to insurance policies naming the Collateral Agent as loss payee/mortgagee and/or
additional insured, as applicable, with respect to all Collateral and as may be
required by the Collateral Documents.

(c) Intercreditor Agreement – The Company will, and will cause each Consolidated
Subsidiary to, deliver to the Collateral Agent counterparts of the Intercreditor
Agreement in form and substance satisfactory to the Noteholders executed by the
Noteholders, each of the other Secured Parties and the Collateral Agent.

(d) Mortgages — The Company will, and will cause each Consolidated Subsidiary
to, grant to the Collateral Agent, for the benefit of the Secured Parties, a
valid and perfected first lien in all of its Real Property (other than Real
Property which constitutes Excluded Assets) pursuant to the Mortgages and other
Collateral Documents related to the Mortgages and the Real Property, including
leasehold mortgagee title commitments and surveys together with payment of all
related taxes and fees, all of which shall be in form and substance reasonably
satisfactory to the Majority Holders.

(e) Officer’s Certificates – The Company will deliver to the Noteholders
certificates of officers of the Company regarding resolutions or other action,
incumbency certificates and/or other certificates in form and substance
reasonably satisfactory to the Majority Holders, which establish the identity
and verify the authority and capacity of each officer executing the Collateral
Documents.

(f) Opinion(s) — The Company shall cause (i) special counsel to the Company to
deliver to the Noteholders an opinion of counsel (which shall be in customary
form) with respect to the Collateral Documents executed and delivered on or
prior to the date of such opinion and (ii) to the extent applicable, counsel
from each jurisdiction in which the Company or any Consolidated Subsidiary has
Collateral to deliver to the Noteholders an opinion of counsel (which shall be
in customary form) with respect to the valid perfection of the Noteholders’
security interest in such Collateral in the applicable jurisdiction, and each
such opinion shall be reasonably satisfactory to the Majority Holders.

(g) Requested Information — The Company will, and will cause each Consolidated
Subsidiary to, execute and deliver and cause to be executed and delivered such
further documents and instruments as the Majority Holders reasonably deem
necessary or desirable to evidence and perfect their Liens in the Collateral as
set forth in the Collateral Documents.

As used in this Article 4, “Excluded Assets” means (i) assets of the Company and
its Consolidated Subsidiaries which in accordance with the terms of the
documents which govern such assets and after taking into account the obligations
of the Company under Section 5.9 of the Note Agreements are not permitted or
required to be pledged, assigned or otherwise used to secure the Debt of the
Company or a Consolidated Subsidiary, (ii) assets of the Company and its
Consolidated Subsidiaries which are owned by the Pledge LLC, (iii) equipment
covered by Capitalized Leases and collateral for Interest Rate Swaps, to the
extent such Capitalized Leases and Interest Rate Swaps are permitted under
Section 2.5 of this Second Omnibus Amendment, and (iv) such other assets of the
Company and its Consolidated Subsidiaries as the Majority Holders agree in
writing shall not constitute Collateral.

Article 5.

Miscellaneous.

Section 5.1. Ratification of the Note Agreements. Except as herein expressly
amended, the Note Agreements are in all respects ratified and confirmed. If and
to the extent that any of the terms or provisions of the Note Agreements are in
conflict or inconsistent with any of the terms or provisions of this Second
Omnibus Amendment, this Second Omnibus Amendment shall govern.

Section 5.2. References to the Agreement. References in any Note Agreement or in
any Note, certificate, instrument or other document related to or delivered in
connection with the transactions contemplated by any Note Agreement shall be
deemed to be references to such Note Agreement as amended hereby and as further
amended from time to time.

Section 5.3. Release. In order to induce the Noteholders to enter into this
Second Omnibus Amendment, the Company and its Consolidated Subsidiaries
acknowledge and agree that: (a) neither the Company nor any of its Consolidated
Subsidiaries has any claim or cause of action against any of the Noteholders (or
any of their respective directors, trustees, officers, employees or agents)
relating to or arising out of this Second Omnibus Amendment and the grant of
Collateral provided for herein or the Note Agreements; (b) neither the Company
nor any of its Consolidated Subsidiaries has any offset right, counterclaim or
defense of any kind against any of their respective obligations, indebtedness or
liabilities to any of the Noteholders; and (c) each of the Noteholders has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Company and its Consolidated Subsidiaries under the
applicable Note Agreement. The Company and its Consolidated Subsidiaries wish to
eliminate any possibility that any past conditions, acts, omissions, events,
circumstances or matters would impair or otherwise adversely affect any of the
Noteholders’ rights, interests, contracts, or remedies under this Second Omnibus
Amendment, the Note Agreements and Collateral Documents, whether known or
unknown, as applicable and therefore, the Company for itself and each of its
Consolidated Subsidiaries unconditionally releases, waives and forever
discharges (x) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of any Noteholder to the Company or any of its
Consolidated Subsidiaries arising on or prior to the date hereof in connection
with the Note Agreements, this Second Omnibus Amendment or the grant of
Collateral provided herein, except the obligations to be performed by such
Noteholder on or after the date hereof as expressly stated in this Second
Omnibus Amendment, the Note Agreements and Collateral Documents, as such
obligations may be modified pursuant to the terms of this Second Omnibus
Amendment, the Note Agreements or the Collateral Documents, and (y) all claims,
offsets, causes of action, suits or defenses of any kind whatsoever (if any),
whether arising at law or in equity, whether known or unknown, which the Company
or its Consolidated Subsidiaries might otherwise have against any Noteholder or
any of such Noteholder’s respective directors, trustees, officers, employees or
agents arising on or prior to the date hereof in connection with the Note
Agreements, this Second Omnibus Amendment or the grant of Collateral provided
herein, in either case (x) or (y), whether known or unknown, on account of any
past or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind. No Noteholder shall be liable with respect to, and the
Company and each Consolidated Subsidiary hereby waives, releases and agrees not
to sue for any special, indirect or consequential damages relating to this
Second Omnibus Amendment or any Note Agreement or Collateral Document or arising
out of its activities in connection herewith or therewith (whether before, on or
after the date hereof).

Section 5.4. Successors and Assigns. This Second Omnibus Amendment shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of each Noteholder and such Noteholder’s successors and assigns,
including each successive holder or holders of any Notes.

Section 5.5. Requisite Approval; Expenses.  This Second Omnibus Amendment shall
be effective as of the date first written above (the “Effective Date”) upon the
satisfaction of the following conditions precedent:

(a) the Company and the holders of at least 51% in aggregate principal amount of
each of the 2003 Notes, the 2004 Notes, the 2005 Notes and the 2008 Notes shall
have executed this Second Omnibus Amendment;

(b) the Company and the requisite Banks to approve the Bank Amendment shall have
executed and delivered the Bank Amendment and such Bank Amendment shall be in
all respects in form and substance satisfactory to the Noteholders;

(c) Sutherland Asbill & Brennan LLP, counsel for the Company, shall have
delivered its favorable legal opinion regarding the enforceability of this
Second Omnibus Amendment and such other matters incident to the transactions
contemplated hereby as such Noteholder or such Noteholder’s counsel may
reasonably request;

(d)  the Company shall have paid a fee to each Noteholder in an amount equal to
50.0 basis points of the principal amount of Notes held by such Noteholder; and

(e)  the Company shall have paid the reasonable fees, expenses and disbursements
of Chapman and Cutler LLP which are reflected in statements of such counsel
rendered on or prior to the date of this Second Omnibus Amendment.

Delivery of this Second Omnibus Amendment to the Company, duly executed by the
holders of at least 51% in aggregate principal amount of each of the 2003 Notes,
the 2004 Notes, the 2005 Notes and the 2008 Notes outstanding under each Note
Agreement, shall acknowledge satisfaction of the foregoing conditions.

Section 5.6. Counterparts. This Second Omnibus Amendment may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.

Section 5.7. Governing Law. This Second Omnibus Amendment shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.

[Signature Pages Follow]

1 2008 Note Agreement only.

2 May 14 in the 2003 Note Agreement, May 15 in the 2004 Note Agreement, April 13
in the 2005 Note Agreement and June 20 in the 2008 Note Agreement.

3 November 14 in the 2003 Note Agreement, November 15 in the 2004 Note
Agreement, October 13 in the 2005 Note Agreement and December 20 in the 2008
Note Agreement.

4 November 14, 2003 in the 2003 Note Agreement, May 15, 2005 in the 2004 Note
Agreement, April 13, 2006 in the 2005 Note Agreement and December 20, 2008 in
the 2008 Note Agreement.

5 2003 Note Agreement only.

6 2004 Note Agreement, 2005 Note Agreement and 2008 Note Agreement.

7 8.45% in the 2003 Note Agreement, 8.53% in the 2004 Note Agreement, 9.15% in
the 2005 Note Agreement and 10.82% in the 2008 Note Agreement.

8 Series A in the 2003 Note Agreement, the 2004 Note Agreement and the 2005 Note
Agreement and Series 2008-A in the 2008 Note Agreement.

9 9.05% in the 2003 Note Agreement, 8.99% in the 2004 Note Agreement, 9.34% in
the 2005 Note Agreement and 11.14% in the 2008 Note Agreement.

10 Series B in the 2003 Note Agreement, the 2004 Note Agreement and the 2005
Note Agreement and Series 2008-B in the 2008 Note Agreement.

11 2008 Note Agreement only.

12 2008 Note Agreement only.

13 2008 Note Agreement only.

14 The defined term “Anti-Terrorism Order” shall be added only to the 2003 Note
Agreement, the 2004 Note Agreement and the 2005 Note Agreement.

15 The defined term “RIC” shall be added only to the 2003 Note Agreement, the
2004 Note Agreement and the 2005 Note Agreement.

2

IN WITNESS WHEREOF, the Company has executed this Second Omnibus Amendment to
the Note Agreements as of the day and year first above written.



      Allied Capital Corporation



      By /s/ Penni F. Roll



    Name: Penni F. Roll
Title: Chief Financial Officer

3





In Witness Whereof, the Noteholders under the Note Agreements have executed this
Second Omnibus Amendment to the Note Agreements as of the day and year first
above written.



      American Fidelity Assurance Company (as Noteholder under the 2005 Note
Agreement)



      American Republic Insurance Company (as Noteholder under the 2008 Note
Agreement)



      Blue Cross and Blue Shield of Florida, Inc. (as Noteholder under the 2005
Note Agreement)



      The Catholic Aid Association (as Noteholder under the 2008 Note Agreement)



      Catholic Knights (as Noteholder under the 2008 Note Agreement)



      Cincinnati Insurance Company (as Noteholder under the 2008 Note Agreement)



      Colorado Bankers Life Insurance Company (as Noteholder under the 2005 Note
Agreement)



      Farm Bureau Life Insurance Company of Michigan (as Noteholder under the
2005 Note Agreement)



      Fidelity Life Association (as Noteholder under the 2008 Note Agreement)



      Fort Dearborn Life Insurance Company



      (as Noteholder under the 2004 Note Agreement and the 2005 Note Agreement)



      Great Western Insurance Company (as Noteholder under the 2008 Note
Agreement)



      GuideOne Mutual Insurance Company (as Noteholder under the 2008 Note
Agreement)



      The Lafayette Life Insurance Company (as Noteholder under the 2008 Note
Agreement)



      Minnesota Life Insurance Company (as Noteholder under the 2005 Note
Agreement and the 2008 Note Agreement)



      Security National Life Insurance Company (as Noteholder under the 2008
Note Agreement)

     
By:
  Advantus Capital Management, Inc.
 
  By /s/ Joseph R. Betlei
 
   



    Name: Joseph R. Betlei



      Title: Vice President

4







      AIG Annuity Insurance Company (as Noteholder under the 2003 Note
Agreement)



      The Variable Annuity Life Insurance Company (as Noteholder under the 2003
Note Agreement)



      By: AIG Global Investment Corp., investment adviser

By /s/ Gerald F. Herman



    Name: Gerald F. Herman



      Title: Vice President



      Allianz Life Insurance Company of

North America (as Noteholder under the 2005 Note Agreement)



      By: Allianz of America, Inc., as the         authorized signatory,
investment manager, of which, the security should be registered under the
Nominee Name (MAC & CO)



      By /s/ Gary Brown



    Name: Gary Brown
Title: Assistant Treasurer

5







      American Equity Investment Life Insurance Company (as Noteholder under the
2004 Note Agreement and the 2005 Note Agreement)



      By /s/ Rachel Stauffer



    Name: Rachel Stauffer
Title: Vice President Investments



      American Equity Investment Life Insurance Company of New York (as
Noteholder under the 2004 Note Agreement)



      By /s/ Rachel Stauffer



    Name: Rachel Stauffer
Title: Vice President Investments



      American Family Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By /s/ Phillip Hannifan



    Name: Phillip Hannifan
Title: Investment Director



      American Family Life Assurance Company of Columbus (as Noteholder under
the 2005 Note Agreement)



      By /s/ Jerry Jeffery



    Name: Jerry Jeffery
Title: Senior Vice President, CIO



      Beneficial Life Insurance Company (as Noteholder under the 2005 Note
Agreement)



      By /s/ Thomas Kirby Brown, Jr., CFA



    Name: Thomas Kirby Brown, Jr., CFA
Title: Senior Managing Director
& Chief Investment Officer



      California National Bank (as Noteholder under the 2005 Note Agreement)



      By /s/ Lisa Alexander



    Name: Lisa Alexander
Title: Senior Vice President/Treasurer



      Connecticut General Life Insurance Company (as Noteholder under the 2003
Note Agreement and the 2004 Note Agreement)



      By: Cigna Investments, Inc. (authorized agent)

By /s/ Deborah B. Wiacek



    Name: Deborah B. Wiacek



      Title: Senior Managing Director



      Life Insurance Company of North America (as Noteholder under the 2004 Note
Agreement)



      By: CIGNA Investments, Inc. (authorized agent)

By /s/ Deborah B. Wiacek



    Name: Deborah B. Wiacek



      Title: Senior Managing Director

6







      CUNA Mutual Insurance Society (as Noteholder under the 2008 Note
Agreement)



      By: MEMBERS Capital Advisors, Inc.,

acting as Investment Advisor

By /s/ Allen R. Cantrell



    Name: Allen R. Cantrell



      Title: Director, Private Placements



      Denver Investment Advisors LLC (as         Noteholder under the 2005 Note
Agreement)



      By /s/ Gregory M. Shea



    Name: Gregory M. Shea
Title: Vice President



      EMC National Life Company (as Noteholder under the 2005 Note Agreement)



      By /s/ Jeffrey S. Birdsley



    Name: Jeffrey S. Birdsley
Title: Assistant Vice President



      Federated Life Insurance Company (as Noteholder under the 2003 Note
Agreement)



      By /s/ Mark A. Hood



    Name: Mark A. Hood
Title: Vice President



      Genworth Life Insurance Company



      (f/k/a General Electric Capital Assurance Company) (as Noteholder under
the 2004 Note Agreement and the 2005 Note Agreement)



      By /s/ John R. Endres



    Name: John R. Endres
Title: Investment Officer

7







      The Guardian Life Insurance Company of America (as Noteholder under the
2004 Note Agreement)



      By /s/ Ellen I. Whittaker



    Name: Ellen I. Whittaker
Title: Senior Director, Private Placements



      The Guardian Insurance & Annuity Company, Inc. (as Noteholder under the
2004 Note Agreement)



      By /s/ Ellen I. Whittaker



    Name: Ellen I. Whittaker
Title: Senior Director, Private Placements



      ING USA Annuity and Life Insurance Company (as Noteholder under the 2008
Note Agreement)



      ING Life Insurance and Annuity Company (as Noteholder under the 2008 Note
Agreement)



      ReliaStar Life Insurance Company (as Noteholder under the 2008 Note
Agreement)



      Security Life of Denver Insurance Company (as Noteholder under the 2008
Note Agreement)



      By: ING Investment Management LLC, as Agent



      By /s/ Paul Aronson



    Name: Paul Aronson
Title: Vice President

8







      John Hancock Life Insurance Company (as Noteholder under the 2003 Note
Agreement and 2004 Note Agreement)



      By /s/ Anthony J. Della Piana



    Name: Anthony J. Della Piana
Title: Senior Managing Director



      John Hancock Variable Life Insurance Company (as Noteholder under the 2003
Note Agreement and 2004 Note Agreement)



      By /s/ Anthony J. Della Piana



    Name: Anthony J. Della Piana
Title: Authorized Signatory



      John Hancock Life & Health Insurance Company (f/k/a Manulife Insurance
Company) (as Noteholder under the 2003 Note Agreement)



      By /s/ Anthony J. Della Piana



    Name: Anthony J. Della Piana
Title: Authorized Signatory



      John Hancock Life Insurance Company (U.S.A.) (f/k/a The Manufacturers Life
Insurance Company (U.S.A.)) (as Noteholder under the 2004 Note Agreement)



      By /s/ Anthony J. Della Piana



    Name: Anthony J. Della Piana
Title: Authorized Signatory

9







      Signature 7 L.P. (as Noteholder under the 2004 Note Agreement)



      By: Hancock Capital Investment Management, LLC, as Portfolio Advisor

By /s/ Anthony J. Della Piana
Name: Anthony J. Della Piana
Title: Senior Managing Director




      Signature 6 Limited (as Noteholder under         the 2004 Note Agreement)



      By: Hancock Capital Investment Management, LLC, as Portfolio Advisor

By /s/ Anthony J. Della Piana
Name: Anthony J. Della Piana
Title: Senior Managing Director




      JPMorgan Chase Bank N.A., not         individually but solely in its
capacity as Directed Trustee of the SBC Master Pension Trust



      By /s/ Amy L. Schneeberger



    Name: Amy L. Schneeberger
Title: Vice President

10







      Metropolitan Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      MetLife Insurance Company of Connecticut,



      by Metropolitan Life Insurance Company,



      its Investment Manager



      By /s/ Judith A. Gulotta



    Name: Judith A. Gulotta
Title: Managing Director

(executed by Metropolitan Life Insurance Company (i) as to itself as a Purchaser
and (ii) as investment manager to MetLife Insurance Company of Connecticut as a
Purchaser)



      Midland National Life Insurance

Company (as Noteholder under the 2005 Note Agreement)



      By: Guggenheim Partners Advisory Company,

its Agent



      By /s/ Kaitlin Trinh



    Name: Kaitlin Trinh
Title: Director



      North American Company for Life

and Health Insurance (as Noteholder under the 2005 Note Agreement)



      By: Guggenheim Partners Advisory Company,

its Agent



      By /s/ Kaitlin Trinh



    Name: Kaitlin Trinh
Title: Director

11







      National Benefit Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By: Conning Asset Management Company, as

Investment Manager

By /s/ John H. DeMallie



    Name: John H. DeMallie



      Title: Director



      Primerica Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By: Conning Asset Management Company, as

Investment Manager

By /s/ John H. DeMallie



    Name: John H. DeMallie



      Title: Director



      Reassure America Life Insurance Company (as Noteholder under the 2003 Note
Agreement)



      By: Conning Asset Management Company, as

Investment Manager

By /s/ John H. DeMallie



    Name: John H. DeMallie



      Title: Director



      Swiss Re Life & Health America, Inc. (as         Noteholder under the 2003
Note Agreement)



      By: Conning Asset Management Company, as

Investment Manager

By /s/ John H. DeMallie



    Name: John H. DeMallie



      Title: Director

12







      Nationwide Life and Annuity Insurance Company (as Noteholder under the
2004 Note Agreement and the 2005 Note Agreement)



      Nationwide Life Insurance Company (as Noteholder under the 2004 Note
Agreement and the 2005 Note Agreement)



      Nationwide Life Insurance Company of America (as Noteholder under the 2004
Note Agreement)



      Nationwide Multiple Maturity Separate Account (as Noteholder under the
2005 Note Agreement)



      Nationwide Mutual Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By /s/ Thomas A. Gleason



    Name: Thomas A. Gleason
Title: Authorized Signatory



      New York Life Insurance Company



      (as Noteholder under the 2003 Note Agreement, the 2004 Note Agreement and
the 2005 Note Agreement)



      By /s/ A. Post Howland



    Name: A. Post Howland
Title: Corporate Vice President



      New York Life Insurance and Annuity Corporation (as Noteholder under the  
  2003   Note Agreement, the 2004 Note Agreement and the 2005 Note Agreement)



      By New York Life Investment Management LLC, its Investment Manager

     
By
  /s/ A. Post Howland
 
   
 
  Name: A. Post Howland
Title: Director

13



    New York Life Insurance and Annuity Corporation Institutionally Owned

Life Insurance Separate Account
(BOLI 3) (as Noteholder under the 2003 Note Agreement and the 2005 Note
Agreement)



      By New York Life Investment Management LLC, its Investment Manager

     
By
  /s/ A. Post Howland
 
   
 
  Name: A. Post Howland
Title: Director



    New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

(BOLI 3-2) (as Noteholder under the 2005 Note Agreement)



      By New York Life Investment Management LLC, its Investment Manager

     
By
  /s/ A. Post Howland
 
   
 
  Name: A. Post Howland
Title: Director



    The Northwestern Mutual Life Insurance Company (as Noteholder under the 2004
Note Agreement, the 2005 Note Agreement and the 2008 Note Agreement)



      By /s/ Richard A. Strait



    Name: Richard A. Strait

Its Authorized Representative

14



      The Ohio Casualty Insurance Company (as Noteholder under the 2004 Note
Agreement and the 2005 Note Agreement)



      By /s/ Robert Blauvelt



    Name: Robert Blauvelt
Title: Vice President — Fixed Income



      Ohio National Life Assurance Corporation



      (as Noteholder under the 2005 Note Agreement and the 2008 Note Agreement)



      By /s/ Jed R. Martin



    Name: Jed R. Martin
Title: Vice President, Private Placements



      The Ohio National Life Insurance Company



      (as Noteholder under the 2004 Note Agreement and the 2005 Note Agreement)



      By /s/ Jed R. Martin



    Name: Jed R. Martin
Title: Vice President, Private Placements



      Pacific Life Insurance Company



      By /s/ Diane W. Dales



    Name: Diane W. Dales
Title: Assistant Vice President



      By /s/ Cathy Schwartz



    Name: Cathy Schwartz
Title: Assistant Secretary

15







      Park National Bank (as Noteholder under the 2005 Note Agreement)



      By /s/ John Kratkoczki



    Name: John Kratkoczki
Title: Vice President / Controller



      Phoenix Life Insurance Company (as Noteholder under the 2005 Note
Agreement)



      By /s/ John H. Beers



    Name: John H. Beers
Title: Vice President



      PHL Variable Insurance Company (as Noteholder under the 2005 Note
Agreement)



      By /s/ John H. Beers



    Name: John H. Beers
Title: Vice President



      Protective Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By /s/ Diane S. Griswold



    Name: Diane S. Griswold
Title: Second Vice President

16







      Prudential Retirement Insurance and Annuity Company (as Noteholder under
the 2004 Note Agreement)



      By: Prudential Investment Management, Inc.

By /s/ Stephen J. Collins



    Name: Stephen J. Collins



      Title: Vice President



      Employees’ Retirement System of Alabama (as Noteholder under the 2005 Note
Agreement)



      By /s/ Julie Barranco



    Name: Julie Barranco
Title: Director of Fixed Income



      Judicial Retirement Fund (as Noteholder under the 2005 Note Agreement)



      By /s/ Julie Barranco



    Name: Julie Barranco
Title: Director of Fixed Income



      PEIRAF – Deferred Compensation Plan (as Noteholder under the 2005 Note
Agreement)



      By /s/ Julie Barranco



    Name: Julie Barranco
Title: Director of Fixed Income



      Teachers’ Retirement System of Alabama (as Noteholder under the 2005 Note
Agreement)



      By /s/ Julie Barranco



    Name: Julie Barranco
Title: Director of Fixed Income

17







      San Diego National Bank (as Noteholder         under the 2005 Note
Agreement)



      By /s/ Eric W. Larson



    Name: Eric W. Larson
Title: Senior Vice President/Chief
Financial Officer



      Sun Life Assurance Company of Canada (as Noteholder under the 2004 Note
Agreement and the 2008 Note Agreement)



      By /s/ Paul Sinclair



    Name: Paul Sinclair
Title: Managing Director

Head of Private Fixed Debt

Private Fixed Income



      By /s/ Kevin Phelan



    Name: Kevin Phelan
Title: Managing Director

Private Fixed Income

18



      Sun Life Assurance Company of Canada (U.S.) (as Noteholder under the 2008
Note Agreement)



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt,

Private Fixed Income



      By /s/ Ann C. King



    Name: Ann C. King
Title: Assistant Vice President and
Senior Counsel
Sun Life Insurance and Annuity Company of New York (as Noteholder under the 2008
Note Agreement)



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Authorized Signer



      By /s/ Ann C. King



    Name: Ann C. King
Title: Authorized Signer



      Sun Life Assurance Company of Canada (as Noteholder under the 2003 Note
Agreement and the 2008 Note Agreement)



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt,

Private Fixed Income



      By /s/ Ann C. King



    Name: Ann C. King
Title: Senior Counsel



      Sun Life Hong Kong Limited



      By: Sun Capital Advisers LLC, its Investment

Advisor (as Noteholder under the 2003
Note Agreement)



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt,

Private Fixed Income



      By /s/ Ann C. King



    Name: Ann C. King
Title: Senior Counsel
Teachers Insurance and Annuity Association of America (as Noteholder under the
2003 Note Agreement, the 2004 Note Agreement, the 2005 Note Agreement and the
2008 Note Agreement)



      By /s/ Brian K. Roelke



    Name: Brian K. Roelke
Title: Director



      TIAA-CREF Life Insurance Company (as Noteholder under the 2004 Note
Agreement)



      By: Teachers Insurance and Annuity Association of America, as Investment
Manager

By /s/ Brian K. Roelke



    Name: Brian K. Roelke



      Title: Director

19







      United Life Insurance Company (as Noteholder under the 2005 Note
Agreement)



      By /s/ Chad A. Guenther



    Name: Chad A. Guenther
Title: Analyst



      Woodmen of the World Life Insurance Society (as Noteholder under the 2005
Note Agreement)



      By /s/ James J. Stolze



    Name: James J. Stolze
Title: Assistant Vice President

20

Noteholders Under the 2003 Note Agreement

NOTEHOLDERS UNDER THE 2003 NOTE
AGREEMENT            Series               Principal Amount

                 
AIG Annuity Insurance Company (AIG Annuity Insurance Company (260638))
    B     $ 25,000,000  
AIG Annuity Insurance Company (AIG Annuity Reinsurance — Wachovia (260731))
    B     $ 15,000,000  
The Variable Annuity Life Insurance Company
    B     $ 10,000,000  
Allstate Life Insurance Company
    B     $ 10,000,000  
Allstate Life Insurance Company of New York
    B     $ 5,000,000  
Connecticut General Life Insurance Company
    B     $ 11,500,000  
Federated Life Insurance Company
    B     $ 2,000,000  
Swiss Re Life and Health America, Inc.
    B     $ 10,000,000  
Reassure America Life Insurance Company
    B     $ 5,000,000  
John Hancock Life Insurance Company
    B     $ 17,250,000  
John Hancock Variable Life Insurance Company
    B     $ 2,500,000  
John Hancock Life & Health Insurance Company (f/k/a Manulife Insurance Company)
    B     $ 250,000  
New York Life Insurance Company
    B     $ 9,500,000  
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
    B     $ 1,500,000  
New York Life Insurance and Annuity Corporation
    B     $ 2,500,000  
Sun Life Assurance Company of Canada
    B     $ 9,000,000  
Sun Life Hong Kong Limited
    B     $ 1,000,000  
Teachers Insurance and Annuity Association of America
    B     $ 10,000,000  
 
               
 
  Total   $ 147,000,000  

21

Noteholders Under the 2004 Note Agreement

NOTEHOLDERS UNDER THE 2004 NOTE
AGREEMENT        SERIES                 PRINCIPAL AMOUNT

                 
American Family Life Insurance Company
  A   $7,500,000
Genworth Life Insurance Company (f/k/a General Electric Capital Assurance
Company)
  A   $10,000,000
John Hancock Life Insurance Company
  A   $12,000,000
John Hancock Variable Life Insurance Company
  A   $2,500,000
John Hancock Life Insurance Company (U.S.A.) (f/k/a The Manufacturers Life
Insurance Company (U.S.A.))
  A   $11,000,000
JPMorgan Chase Bank, not individually but solely in its capacity as Directed
Trustee of the commingled assets of the Long Term Investment Trust (f/k/a AT&T
Master Pension Trust) and the SBC Master Pension Trust
  A   $1,000,000
Signature 7 L.P.
  A   $2,500,000
Signature 6 Limited
  A   $2,000,000
Metropolitan Life Insurance Company
  A   $106,900,000
National Benefit Life Insurance Company
  A   $1,900,000
Nationwide Life and Annuity Insurance Company
  A   $6,000,000
Nationwide Mutual Insurance Company
  A   $4,000,000
Nationwide Life Insurance Company
  A   $3,000,000
Nationwide Life Insurance Company of America
  A   $2,000,000
New York Life Insurance and Annuity Corporation
  A   $9,500,000
New York Life Insurance Company
  A   $500,000
The Ohio Casualty Insurance Company
  A   $3,000,000
Pacific Life Insurance Company (Mac & Co, as nominee)
  A   $20,000,000
Primerica Life Insurance Company
  A   $6,200,000
Protective Life Insurance Company (Hare & Co., as nominee)
  A   $10,000,000
Sun Life Assurance Company of Canada
  A   $15,000,000
Teachers Insurance and Annuity Association of America
  A   $13,000,000
TIAA-CREF Life Insurance Company
  A   $3,000,000
 
               
 
  Total   $252,500,000

22

NOTEHOLDERS UNDER THE 2004 NOTE
AGREEMENT        SERIES                 PRINCIPAL AMOUNT

                 
American Equity Investment Life Insurance Company (Chimefish & Co, as nominee)
  B   $11,500,000
American Equity Investment Life Insurance Company of New York (Chimefish & Co,
as nominee)
  B   $1,000,000
Connecticut General Life Insurance Company
  B   $13,500,000
Life Insurance Company of North America
  B   $3,400,000
Fort Dearborn Life Insurance Company
  B   $2,000,000
The Guardian Life Insurance Company of America
  B   $21,000,000
The Guardian Insurance & Annuity Company, Inc.
  B   $2,000,000
The Northwestern Mutual Life Insurance Company
  B   $10,000,000
The Ohio National Life Insurance Company
  B   $5,000,000
Prudential Retirement Insurance and Annuity Company
  B   $3,100,000
 
               
 
  Total   $72,500,000

23

Noteholders Under the 2005 Note Agreement

NOTEHOLDERS UNDER THE 2005 NOTE
AGREEMENT                 SERIES        PRINCIPAL AMOUNT

                 
American Fidelity Assurance Company
  A   $2,000,000
Blue Cross and Blue Shield of Florida, Inc.
  A   $1,000,000
Colorado Bankers Life Insurance Company
  A   $500,000
Fort Dearborn Life Insurance Company
  A   $2,000,000
Minnesota Life Insurance Company
  A   $5,000,000
Allstate Life Insurance Company
  A   $ 20,000,000
Allstate Life Insurance Company of New York
  A   $ 5,000,000
American Equity Investment Life Insurance Company (Chimefish & Co, as nominee)
  A   $6,500,000
Beneficial Life Insurance Company
  A   $3,000,000
EMC National Life Company
  A   $4,000,000
Employees’ Retirement System of Alabama
  A   $5,750,000
Judicial Retirement Fund
  A   $1,000,000
PEIRAF – Deferred Compensation Plan
  A   $2,000,000
Teachers’ Retirement System of Alabama
  A   $16,250,000
Genworth Life Insurance Company (f/k/a General Electric Capital Assurance
Company)
  A   $10,000,000
Midland National Life Insurance Company
  A   $10,000,000
North American Company for Life and Health Insurance
  A   $5,000,000
Nationwide Life Insurance Company
  A   $11,000,000
Nationwide Life and Annuity Insurance Company
  A   $6,000,000
Nationwide Multiple Maturity Separate Account
  A   $3,000,000
The Northwestern Mutual Life Insurance Company
  A   $35,000,000

24

                 
The Ohio Casualty Insurance Company
    A       $7,000,000  
California National Bank
    A       $15,000,000  
Park National Bank
    A       $25,000,000  
San Diego National Bank
    A       $10,000,000  
Phoenix Life Insurance Company
    A       $8,000,000  
PHL Variable Insurance Company
    A       $4,000,000  
Teachers Insurance and Annuity Association of America
    A       $15,000,000  
The Travelers Indemnity Company
    A       $5,000,000  
United Life Insurance Company
    A       $3,000,000  
Woodmen of the World Life Insurance Society
    A       $15,000,000  
 
               
 
  Total     $261,000,000  

25

NOTEHOLDERS UNDER THE 2005 NOTE
AGREEMENT           SERIES              PRINCIPAL AMOUNT

                 
Allianz Life Insurance Company of North America
  B   $25,000,000
Farm Bureau Life Insurance Company of Michigan
  B   $4,000,000
American Family Life Assurance Company of Columbus
  B   $10,000,000
Denver Investment Advisors LLC
  B   $5,000,000
New York Life Insurance Company
  B   $9,500,000
New York Life Insurance and Annuity Corporation
  B   $5,000,000
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
  B   $500,000
The Northwestern Mutual Life Insurance Company
  B   $25,000,000
Ohio National Life Assurance Corporation
  B   $1,000,000
The Ohio National Life Insurance Company
  B   $4,000,000
 
               
 
  Total   $89,000,000

26

Noteholders Under the 2008 Note Agreement

NOTEHOLDERS UNDER THE 2008 NOTE AGREEMENT           SERIES            PRINCIPAL
AMOUNT

                 
ING USA Annuity and Life Insurance Company
  A   $ 29,000,000
ING Life Insurance and Annuity Company
  A   $ 21,000,000
ReliaStar Life Insurance Company
  A   $ 16,000,000
Security Life of Denver Insurance Company
  A   $ 9,000,000
Sun Life Assurance Company of Canada
  A   $ 10,000,000
Sun Life Assurance Company of Canada (U.S.)
  A   $ 6,000,000
Sun Life Insurance and Annuity Company of New York
  A   $ 4,000,000
Teachers Insurance and Annuity Association of America
  A   $ 15,000,000
Minnesota Life Insurance Company
  A   $ 5,000,000
Cincinnati Insurance Company
  A   $ 4,000,000
American Republic Insurance Company
  A   $ 2,000,000
The Lafayette Life Insurance Company
  A   $ 2,000,000
Great Western Insurance Company
  A   $ 1,500,000
Catholic Knights
  A   $ 1,000,000
Fidelity Life Association
  A   $ 1,000,000
GuideOne Mutual Insurance Company
  A   $ 1,000,000
Security National Life Insurance Company
  A   $ 500,000
The Catholic Aid Association
  A   $ 500,000
CUNA Mutual Insurance Society
  A   $ 10,000,000
Ohio National Life Assurance Corporation
  A   $ 2,000,000
 
               
 
  Total   $ 140,500,000

27

  NOTEHOLDERS UNDER THE 2008 NOTE AGREEMENT       SERIES              PRINCIPAL
AMOUNT

                 
Sun Life Assurance Company of Canada
  B   $ 14,000,000
Sun Life Insurance and Annuity Company of New York
  B   $ 1,000,000
The Northwestern Mutual Life Insurance Company
  B   $ 27,500,000
Teachers Insurance and Annuity Association of America
  B   $ 10,000,000
 
               
 
  Total   $ 52,500,000

28

Allied Capital Corporation
7.05% Senior Secured Note, Series B
Due May 14, 2010

     
No. RB-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to      or registered assigns on the [     ]
day of May, 2010 the principal amount of      Dollars ($     ) and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the principal amount from time to time remaining unpaid hereon at the rate of
7.05% per annum from the date hereof until maturity, payable semiannually on the
14th day of each May and November in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 9.05% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon are payable at the principal office of the
Company in Washington, D.C. in coin or currency of the United States of America
which at the time of payment shall be legal tender for the payment of public and
private debts.

This Note is one of the 7.05% Senior Secured Notes, Series B due May 14, 2010
(the “Series B Notes”) of the Company in the aggregate principal amount of
$147,000,000 issued or to be issued together with the $153,000,000 aggregate
principal amount of 5.45% Senior Notes, Series A, due May 14, 2008 (the
“Series A Notes” and, together with the Series B Notes, the “Notes”) of the
Company under and pursuant to the terms and provisions of the Note Agreement,
dated as of May 14, 2003, as amended by that certain First Amendment to Note
Agreement dated as of February 29, 2008, that certain First Omnibus Waiver and
Amendment to the Note Agreements dated as of July 25, 2008 and that certain
Second Omnibus Amendment to the Note Agreements dated as of December 30, 2008
(as amended, the “Note Agreement”), entered into by the Company with the
Purchasers named therein and this Note and the holder hereof are entitled with
the holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein to the extent provided in
the Note Agreement. Reference is hereby made to the Note Agreement for a
statement of such rights and benefits.

This Series B Note and the other Series B Notes outstanding under the Note
Agreement may be declared due prior to their expressed maturity dates in the
events, on the terms and in the manner and amounts as provided in the Note
Agreement.

The Series B Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Series B Note is registered on the books of the Company and is transferable
only by surrender thereof at the principal office of the Company duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of this Series B Note or its attorney duly authorized in
writing. Payment of or on account of principal, premium, if any, and interest on
this Series B Note shall be made only to or upon the order in writing of the
registered holder.



      Allied Capital Corporation



      By

Name:



      Title:

29

Allied Capital Corporation
6.53% Senior Secured Note, Series A
Due November 15, 2009

     
No. RA-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 15th
day of November, 2009 the principal amount of [     ] Dollars ($     ) and to
pay interest (computed on the basis of a 360-day year of twelve 30-day months)
on the principal amount from time to time remaining unpaid hereon at the rate of
6.53% per annum from the date hereof until maturity, payable semiannually on the
15th day of each November and May in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 8.53% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon, any Make-Whole Amount and any Modified
Make-Whole Amount with respect to this Note are payable at the principal office
of the Company in Washington, D.C. in coin or currency of the United States of
America which at the time of payment shall be legal tender for the payment of
public and private debts.

This Note is one of the 6.53% Senior Secured Notes, Series A due November 15,
2009 (the “Series A Notes”) of the Company in the aggregate principal amount of
$252,500,000 issued or to be issued together with the $72,500,000 aggregate
principal amount of 6.99% Senior Secured Notes, Series B, due November 15, 2011
(the “Series B Notes” and, together with the Series A Notes, the “Notes”) of the
Company, under and pursuant to the terms and provisions of the Note Agreement,
dated as of November 15, 2004, as amended by that certain First Amendment to
Note Agreement dated as of February 29, 2008, that certain First Omnibus Waiver
and Amendment to the Note Agreements dated as of July 25, 2008 and that certain
Second Omnibus Amendment to the Note Agreements dated as of December 30, 2008
(as amended, the “Note Agreement”), entered into by the Company with the
Purchasers named therein and this Note and the holder hereof are entitled with
the holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein to the extent provided in
the Note Agreement. Reference is hereby made to the Note Agreement for a
statement of such rights and benefits.

This Series A Note and the other Series A Notes outstanding under the Note
Agreement may be declared due prior to their expressed maturity dates in the
events, on the terms and in the manner and amounts as provided in the Note
Agreement.

The Series A Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in the
Note Agreement.

This Series A Note is registered on the books of the Company and is transferable
only by surrender thereof at the principal office of the Company duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of this Series A Note or its attorney duly authorized in
writing. Payment of or on account of principal, Premium, if any, and interest on
this Series A Note shall be made only to or upon the order in writing of the
registered holder.

This Series A Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

30

Allied Capital Corporation
6.99% Senior Secured Note, Series B
Due November 15, 2011

     
No. RB-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 15th
day of November, 2011 the principal amount of [     ] Dollars ($     ) and to
pay interest (computed on the basis of a 360-day year of twelve 30-day months)
on the principal amount from time to time remaining unpaid hereon at the rate of
6.99% per annum from the date hereof until maturity, payable semiannually on the
15th day of each May and November in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 8.99% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon, and any Make-Whole Amount with respect to
this Note are payable at the principal office of the Company in Washington, D.C.
in coin or currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.

This Note is one of the 6.99% Senior Secured Notes, Series B due November 15,
2011 (the “Series B Notes”) of the Company in the aggregate principal amount of
$72,500,000 issued or to be issued together with the $252,500,000 aggregate
principal amount of 6.53% Senior Secured Notes, Series A, due November 15, 2009
(the “Series A Notes” and, together with the Series B Notes, the “Notes”) of the
Company under and pursuant to the terms and provisions of the Note Agreement,
dated as of November 15, 2004, as amended by that certain First Amendment to
Note Agreement dated as of February 29, 2008, that certain First Omnibus Waiver
and Amendment to the Note Agreements dated as of July 25, 2008 and that certain
Second Omnibus Amendment to the Note Agreements dated as of December 30, 2008
(as amended, the “Note Agreement”), entered into by the Company with the
Purchasers named therein and this Note and the holder hereof are entitled with
the holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein to the extent provided in
the Note Agreement. Reference is hereby made to the Note Agreement for a
statement of such rights and benefits.

This Series B Note and the other Series B Notes outstanding under the Note
Agreement may be declared due prior to their expressed maturity dates in the
events, on the terms and in the manner and amounts as provided in the Note
Agreement.

The Series B Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in the
Note Agreement.

This Series B Note is registered on the books of the Company and is transferable
only by surrender thereof at the principal office of the Company duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of this Series B Note or its attorney duly authorized in
writing. Payment of or on account of principal, Premium, if any, and interest on
this Series B Note shall be made only to or upon the order in writing of the
registered holder.

This Series B Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

31

Allied Capital Corporation
7.15% Senior Secured Note, Series A
Due October 13, 2010

     
No. RA-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 13th
day of October, 2010 the principal amount of [     ] Dollars ($     ) and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the principal amount from time to time remaining unpaid hereon at the rate of
7.15% per annum from the date hereof until maturity, payable semiannually on the
13th day of each April and October in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 9.15% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon, and any Make-Whole Amount with respect to
this Note are payable at the principal office of the Company in Washington, D.C.
in coin or currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.

This Note is one of the 7.15% Senior Secured Notes, Series A due October 13,
2010 (the “Series A Notes”) of the Company in the aggregate principal amount of
$261,000,000 issued or to be issued together with the $89,000,000 aggregate
principal amount of 7.34% Senior Secured Notes, Series B, due October 13, 2012
(the “Series B Notes” and, together with the Series A Notes, the “Notes”) of the
Company, under and pursuant to the terms and provisions of the Note Agreement,
dated as of October 13, 2005, as amended by that certain First Amendment to Note
Agreement dated as of February 29, 2008, that certain First Omnibus Waiver and
Amendment to the Note Agreements dated as of July 25, 2008 and that certain
Second Omnibus Amendment to the Note Agreements dated as of December 30, 2008
(as amended, the “Note Agreement”), entered into by the Company with the
Purchasers named therein and this Note and the holder hereof are entitled with
the holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein to the extent provided in
the Note Agreement. Reference is hereby made to the Note Agreement for a
statement of such rights and benefits.

This Series A Note and the other Series A Notes outstanding under the Note
Agreement may be declared due prior to their expressed maturity dates in the
events, on the terms and in the manner and amounts as provided in the Note
Agreement.

The Series A Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in the
Note Agreement.

This Series A Note is registered on the books of the Company and is transferable
only by surrender thereof at the principal office of the Company duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of this Series A Note or its attorney duly authorized in
writing. Payment of or on account of principal, Premium, if any, and interest on
this Series A Note shall be made only to or upon the order in writing of the
registered holder.

This Series A Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

32

Allied Capital Corporation
7.34% Senior Secured Note, Series B
Due October 13, 2012

     
No. RB-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 13th
day of October, 2012 the principal amount of [     ] Dollars ($     ) and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the principal amount from time to time remaining unpaid hereon at the rate of
7.34% per annum from the date hereof until maturity, payable semiannually on the
13th day of each April and October in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 9.34% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon, and any Make-Whole Amount with respect to
this Note are payable at the principal office of the Company in Washington, D.C.
in coin or currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.

This Note is one of the 7.34% Senior Secured Notes, Series B due October 13,
2012 (the “Series B Notes”) of the Company in the aggregate principal amount of
$89,000,000 issued or to be issued together with the $261,000,000 aggregate
principal amount of 7.15% Senior Secured Notes, Series A, due October 13, 2010
(the “Series A Notes” and, together with the Series B Notes, the “Notes”) of the
Company under and pursuant to the terms and provisions of the Note Agreement,
dated as of October 13, 2005, as amended by that certain First Amendment to Note
Agreement dated as of February 29, 2008, that certain First Omnibus Waiver and
Amendment to the Note Agreements dated as of July 25, 2008 and that certain
Second Omnibus Amendment to the Note Agreements dated as of December 30, 2008
(as amended, the “Note Agreement”), entered into by the Company with the
Purchasers named therein and this Note and the holder hereof are entitled with
the holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein to the extent provided in
the Note Agreement. Reference is hereby made to the Note Agreement for a
statement of such rights and benefits.

This Series B Note and the other Series B Notes outstanding under the Note
Agreement may be declared due prior to their expressed maturity dates in the
events, on the terms and in the manner and amounts as provided in the Note
Agreement.

The Series B Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in the
Note Agreement.

This Series B Note is registered on the books of the Company and is transferable
only by surrender thereof at the principal office of the Company duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of this Series B Note or its attorney duly authorized in
writing. Payment of or on account of principal, Premium, if any, and interest on
this Series B Note shall be made only to or upon the order in writing of the
registered holder.

This Series B Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

33

Allied Capital Corporation
8.82% Senior Secured Note, Series 2008-A,
Due June 20, 2013

     
No. RA-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 20th
day of June, 2013 the principal amount of [     ] Dollars ($     ) and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the principal amount from time to time remaining unpaid hereon at the rate of
8.82% per annum from the date hereof until maturity, payable semiannually on the
20th day of each June and December in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 10.82% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon and any Make-Whole Amount with respect to
this Series 2008-A Note are payable at the principal office of the Company in
Washington, D.C. in coin or currency of the United States of America which at
the time of payment shall be legal tender for the payment of public and private
debts.

This Series 2008-A Note is one of the 8.82% Senior Secured Notes, Series 2008-A,
due June 20, 2013 (the “Series 2008-A Notes”) of the Company in the aggregate
principal amount of $140,500,000 issued or to be issued together with the
$52,500,000 aggregate principal amount of 9.14% Senior Secured Notes,
Series 2008-B, due June 20, 2015 (the “Series 2008-B Notes” and, together with
the Series 2008-A Notes, the “Series 2008 Notes”) of the Company, under and
pursuant to the terms and provisions of the Note Agreement, dated as of June 20,
2008, as amended by that certain First Omnibus Waiver and Amendment to the Note
Agreements dated as of July 25, 2008 and that certain Second Omnibus Amendment
to the Note Agreements dated as of December 30, 2008 (as amended, the “Note
Agreement”), entered into by the Company with the Purchasers named therein and
this Series 2008-A Note and the holder hereof are entitled with the holders of
all other Notes outstanding under the Note Agreement to all the benefits
provided for thereby or referred to therein to the extent provided in the Note
Agreement. Reference is hereby made to the Note Agreement for a statement of
such rights and benefits. Unless otherwise indicated, capitalized terms used in
this Series 2008-A Note shall have the respective meanings ascribed to such
terms in the Note Agreement.

This Series 2008-A Note and the other Notes outstanding under the Note Agreement
may be declared, or otherwise become, due prior to their expressed maturity
dates in the events, on the terms and in the manner and amounts as provided in
the Note Agreement.

The Series 2008-A Notes are not subject to prepayment or redemption at the
option of the Company prior to their expressed maturity dates except on the
terms and conditions and in the amounts and with the Premium, if any, set forth
in the Note Agreement.

This Series 2008-A Note is registered on the books of the Company and is
transferable only by surrender thereof at the principal office of the Company
duly endorsed or accompanied by a written instrument of transfer duly executed
by the registered holder of this Series 2008-A Note or its attorney duly
authorized in writing. Payment of or on account of principal, Premium, if any,
and interest on this Series 2008-A Note shall be made only to or upon the order
in writing of the registered holder.

This Series 2008-A Note shall be construed and enforced in accordance with, and
the rights of the Company and the holder of this Series 2008-A Note shall be
governed by, the law of the State of New York excluding choice-of-law principles
of the law of such State that would require the application of the laws of a
jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

34

Allied Capital Corporation
9.14% Senior Secured Note, Series 2008-B,
Due June 20, 2015

     
No. RB-
$[     ]
  [Date]
PPN      

Allied Capital Corporation, a Maryland corporation (the “Company”), for value
received, hereby promises to pay to [     ] or registered assigns on the 20th
day of June, 2015 the principal amount of [     ] Dollars ($     ) and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the principal amount from time to time remaining unpaid hereon at the rate of
9.14% per annum from the date hereof until maturity, payable semiannually on the
20th day of each June and December in each year (commencing on the first of such
dates after the date hereof) and at maturity. The Company agrees to pay interest
on overdue principal (including any overdue required or optional prepayment of
principal) and Premium, if any, and (to the extent legally enforceable) on any
overdue installment of interest, and, during the continuance of any other Event
of Default, on the unpaid balance thereof, at the rate of 11.14% per annum after
the due date, whether by acceleration or otherwise, until paid. Both the
principal hereof and interest hereon and any Make-Whole Amount with respect to
this Series 2008-B Note are payable at the principal office of the Company in
Washington, D.C. in coin or currency of the United States of America which at
the time of payment shall be legal tender for the payment of public and private
debts.

This Series 2008-B Note is one of the 9.14% Senior Secured Notes, Series 2008-B,
due June 20, 2015 (the “Series 2008-B Notes”) of the Company in the aggregate
principal amount of $52,500,000 issued or to be issued together with the
$140,500,000 aggregate principal amount of 8.82% Senior Secured Notes,
Series 2008-A, due June 20, 2013 (the “Series 2008-A Notes” and, together with
the Series 2008-B Notes, the “Series 2008 Notes”) of the Company, under and
pursuant to the terms and provisions of the Note Agreement, dated as of June 20,
2008, as amended by that certain First Omnibus Waiver and Amendment to the Note
Agreements dated as of July 25, 2008 and that certain Second Omnibus Amendment
to the Note Agreements dated as of December 30, 2008 (as amended, the “Note
Agreement”), entered into by the Company with the Purchasers named therein and
this Series 2008-B Note and the holder hereof are entitled with the holders of
all other Notes outstanding under the Note Agreement to all the benefits
provided for thereby or referred to therein to the extent provided in the Note
Agreement. Reference is hereby made to the Note Agreement for a statement of
such rights and benefits. Unless otherwise indicated, capitalized terms used in
this Series 2008-B Note shall have the respective meanings ascribed to such
terms in the Note Agreement.

This Series 2008-B Note and the other Notes outstanding under the Note Agreement
may be declared, or otherwise become, due prior to their expressed maturity
dates in the events, on the terms and in the manner and amounts as provided in
the Note Agreement.

The Series 2008-B Notes are not subject to prepayment or redemption at the
option of the Company prior to their expressed maturity dates except on the
terms and conditions and in the amounts and with the Premium, if any, set forth
in the Note Agreement.

This Series 2008-B Note is registered on the books of the Company and is
transferable only by surrender thereof at the principal office of the Company
duly endorsed or accompanied by a written instrument of transfer duly executed
by the registered holder of this Series 2008-B Note or its attorney duly
authorized in writing. Payment of or on account of principal, Premium, if any,
and interest on this Series 2008-B Note shall be made only to or upon the order
in writing of the registered holder.

This Series 2008-B Note shall be construed and enforced in accordance with, and
the rights of Company and the holder of this Series 2008-B Note shall be
governed by, the law of the State of New York excluding choice-of-law principles
of the law of such State that would require the application of the laws of a
jurisdiction other than such State.



      Allied Capital Corporation



      By

Name:



      Title:

35